[Cite as In re Resignation of Platenak, 133 Ohio St. 3d 1215, 2012-Ohio-4176.]




                          IN RE RESIGNATION OF PLATENAK.
[Cite as In re Resignation of Platenak, 133 Ohio St. 3d 1215, 2012-Ohio-4176.]
Attorneys at law—Resignation with disciplinary action pending—Gov.Bar R.
        VI(6)(C).
  (No. 2012-1215—Submitted August 22, 2012—Decided September 6, 2012.)
                 ON APPLICATION FOR RETIREMENT OR RESIGNATION
                           PURSUANT TO GOV.BAR R. VI(6).
                                 __________________
        {¶ 1} Frank Eugene Platenak Jr., Attorney Registration No. 0076937, last
known business address in Niles, Ohio, who was admitted to the bar of this state
on November 10, 2003, submitted an application for retirement or resignation
pursuant to Gov.Bar R. VI(6).           The application was referred to disciplinary
counsel pursuant to Gov.Bar R. VI(6)(B).             On July 20, 2012, the Office of
Attorney Services filed Disciplinary Counsel’s report, under seal, with this court
in accordance with Gov.Bar R. VI(6)(B)(2).
        {¶ 2} On consideration thereof, it is ordered by the court that pursuant to
Gov.Bar R. VI(6)(C), the resignation as an attorney and counselor at law is
accepted as a resignation with disciplinary action pending.
        {¶ 3} It is further ordered and adjudged that from and after this date, all
rights and privileges extended to respondent to practice law in the state of Ohio be
withdrawn; that henceforth respondent shall cease to hold himself forth as an
attorney authorized to appear in the courts of this state; that respondent shall not
attempt, either directly or indirectly, to render services as an attorney or counselor
at law to or for any individuals, corporation, or society, or in any way perform or
                              SUPREME COURT OF OHIO




seek to perform services for anyone, no matter how constituted, that must by law
be executed by a duly appointed and qualified attorney within the state of Ohio.
       {¶ 4} It is further ordered that respondent desist and refrain from the
practice of law in any form, either as principal, agent, clerk, or employee of
another, that he hereby is forbidden to appear in the state of Ohio as an attorney
and counselor at law before any court, judge, board, commission, or other public
authority, and that he hereby is forbidden to give another an opinion as to the law
or its application or advise with relation thereto.
       {¶ 5} It is further ordered that before entering into an employment,
contractual, or consulting relationship with any attorney or law firm, respondent
shall verify that the attorney or law firm has complied with the registration
requirements of Gov.Bar R. V(8)(G)(3). If employed pursuant to Gov.Bar R.
V(8)(G), respondent shall refrain from direct client contact except as provided in
Gov.Bar R. V(8)(G)(1) and from receiving, disbursing, or otherwise handling any
client trust funds or property.
       {¶ 6} It is further ordered that respondent shall not enter into an
employment, contractual, or consulting relationship with an attorney or law firm
with which respondent was associated as a partner, shareholder, member, or
employee at the time respondent engaged in the misconduct that resulted in this
acceptance of respondent’s resignation with discipline pending.
       {¶ 7} It is further ordered that respondent surrender respondent’s
certificate of admission to practice to the clerk of the court on or before 30 days
from the date of this order and that respondent’s name be stricken from the roll of
attorneys maintained by this court.
       {¶ 8} It is further ordered by the court that within 90 days of the date of
this order, respondent shall reimburse any amounts that have been awarded
against respondent by the Clients’ Security Fund pursuant to Gov.Bar R.




                                           2
                                  January Term, 2012




VIII(7)(F). It is further ordered by the court that if after the date of this order, the
Clients’ Security Fund awards any amount against respondent pursuant to
Gov.Bar R. VIII(7)(F), respondent shall reimburse that amount to the Clients’
Security Fund within 90 days of the notice of that award.
        {¶ 9} It is further ordered that on or before 30 days from the date of this
order, respondent shall
        {¶ 10} 1. Notify all clients being represented in pending matters and any
co-counsel of respondent’s resignation and consequent disqualification to act as
an attorney after the effective date of this order and, in the absence of co-counsel,
also notify the clients to seek legal service elsewhere, calling attention to any
urgency in seeking the substitution of another attorney in respondent’s place;
        {¶ 11} 2. Regardless of any fees or expenses due respondent, deliver to
all clients being represented in pending matters any papers or other property
pertaining to the client or notify the clients or co-counsel, if any, of a suitable time
and place where the papers or other property may be obtained, calling attention to
any urgency for obtaining such papers or other property;
        {¶ 12} 3. Refund any part of any fees or expenses paid in advance that are
unearned or not paid and account for any trust money or property in the
possession or control of respondent;
        {¶ 13} 4. Notify opposing counsel or, in the absence of counsel, the
adverse parties in pending litigation of respondent’s disqualification to act as an
attorney after the effective date of this order and file a notice of disqualification of
respondent with the court or agency before which the litigation is pending for
inclusion in the respective file or files;
        {¶ 14} 5. Send all such notices required by this order by certified mail
with a return address where communications may thereafter be directed to
respondent;




                                             3
                             SUPREME COURT OF OHIO




       {¶ 15} 6. File with the clerk of this court and disciplinary counsel of the
Supreme Court an affidavit showing compliance with this order, showing proof of
service of notices required herein, and setting forth the address where the affiant
may receive communications; and
       {¶ 16} 7. Retain and maintain a record of the various steps taken by
respondent pursuant to this order.
       {¶ 17} It is further ordered that until such time as respondent fully
complies with this order, respondent shall keep the clerk and disciplinary counsel
advised of any change of address where respondent may receive communications.
       {¶ 18} It is further ordered that all documents filed with this court in this
case shall meet the filing requirements set forth in the Rules of Practice of the
Supreme Court of Ohio, including requirements as to form, number, and
timeliness of filings. All case documents are subject to Sup.R. 44 through 47,
which govern access to court records.
       {¶ 19} It is further ordered that service shall be deemed made on
respondent by sending this order, and all other orders in this case, to respondent’s
last known address.
       {¶ 20} It is further ordered that the clerk of this court issue certified copies
of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made
as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of
publication.
       O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                            ______________________




                                          4